DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 12/15/2021 (“Amendment”). Claims 1-15 are currently under consideration. The Office acknowledges the amendments to claims 1-10 and 13, as well as the addition of new claims 14 and 15. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, at the end of line 12, the “and” should be deleted because it is properly in line 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0297635 (“Olin”) in view of US Patent Application Publication 2014/0228699 (“Causevic”).
Regarding claim 1, Olin teaches [a] system for collecting exhaled particles (Title), said system comprising: a) a reservoir having a first opening and a second opening (Fig. 2, reservoir 114 with first opening 112 and second opening 113); b) a mouthpiece (Fig. 2, mouthpiece 110), c) an inertial impactor having an inlet and an outlet (Fig. 2, inertial impactor 10 with inlet 12 and outlet 14), said impactor being arranged to pass a gas stream comprising particles between said inlet and said outlet (as shown in Fig. 1), said inlet of said inertial impactor (10) being connected to said first opening of said reservoir (as shown in Fig. 2, elements 12 and 112 are connected), d) a pump having an inlet and an outlet (Fig. 2, pump 115. Although not depicted, pumps necessarily have outlets), said pump being arranged to maintain a constant gas stream flow through said impactor (¶ 0088, the flow through the impactor is “maintained”), … said pump is located downstream of said impactor (as shown in Fig. 2), … and the system is configured to be operated without requiring external air to be added to the reservoir (no structural detail is introduced by the system being “configured” as such. In any case, the system is able to “operate” without adding air at Fig. 2, element 135. E.g., it may be turned on, or it may capture a first portion of the breath without requiring air from the reservoir 113, etc.).
Olin does not appear to explicitly teach e) a first valve, wherein said first opening of said reservoir is connected to said mouthpiece via said first valve (although it does teach in ¶ 0092 that valves are used to make connections), and said second opening of said reservoir is connected to said outlet of said pump. 
Causevic teaches using a valve between a reservoir and a gas inlet (Fig. 18, Vi, located between the inlet on the left and push tube 21). Causevic teaches a second opening of the reservoir being connected to an outlet of a pump (as shown in Figs. 18 and 19, the connection of pump 12 with push tube 21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a valve between the first opening of the reservoir and the mouthpiece of Olin, as in Causevic, for the purpose of controlling whether patient or ambient air is entering the system 
Regarding claim 2, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic further teaches a second valve, wherein said second opening of said reservoir is connected to said outlet of said pump upstream of said second valve (Causevic: Figs. 25 and 26, e.g. valves V6-V9, provided downstream of the pump 12. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange these valves downstream of the outlet of V3, as in Figs. 25 and 26, for the purpose of being able to send gas portions to specific composition sensors (i.e., being able to select between sensors 14, SCO, SH2, and SO) - ¶ 0119).
Regarding claims 3-5, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic further teaches a first flow meter arranged to measure said gas stream flow through said impactor and said pump, wherein said first flow meter is arranged downstream of said pump (Olin: Fig. 2, flow meter 119. When the pump 115 is connected to the second end of the reservoir 113 as in the combination, the meter 119 is downstream of the pump 115. Further, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a flow meter for measuring the gas stream flow through the impactor and pump, for the purpose of knowing how much to pump to “maintain” the flow - Olin: ¶ 0088), further comprising a second flow meter arranged to measure a total volume of an exhalation by a subject (it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the flow meter 119 so that flow through the impactor could be measured as already described above (i.e., Olin: ¶ 0088), and so that total exhalation volume could be measured at the single gas discharge 130 of Olin (Table 2, total exhaled volume, a useful diagnostic measure)).
Regarding claim 6,
Regarding claim 7, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic further teaches wherein said mouthpiece is a two-way mouthpiece (Olin: ¶ 0029, Fig. 2, two-way mouthpiece 110).
Regarding claim 8, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic further teaches wherein said mouthpiece, said impactor and/or said reservoir are thermostatted (Olin: ¶ 0086, thermostatted compartment 120).
Regarding claim 11, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic further teaches [a] method for detecting a biomarker associated with a medical condition in a patient, comprising the steps of: - collecting exhaled particles from the patient using the system of claim 1 (Olin: ¶ 0016 - also see claim 1 above); and - assaying the particles to detect the presence of the biomarker (Olin: ¶ 0024).
Regarding claim 12, Olin-Causevic teaches all the features with respect to claim 11, as outlined above. Olin-Causevic further teaches wherein said biomarker is selected from the group consisting of proteins, phospholipids, bacteria, RNA, DNA (Olin: ¶ 0095, proteins, DNA, etc.).
Regarding claims 13 and 15, Olin-Causevic teaches all the features with respect to claim 11, as outlined above. Olin-Causevic further teaches wherein said medical condition is selected from the group consisting of asthma bronchiale, cystic fibrosis, chronic obstructive pulmonary disease (COPD), interstitial lung-disease, sarcoidosis, pulmonary engagement in systemic disease, pulmonary infections, bacterial colonization, viral infections, heart failure, hypercholesterolemia, diabetes, metabolic syndrome, condition associated with organ transplant rejection, and increased genetic susceptibility to disease or exposure (Olin: ¶¶ 0105-0116, etc.), wherein the pulmonary infection is pneumonia (Olin: ¶ 0114).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olin-Causevic in view of US Patent Application Publication 2014/0358019 (“Johnson”).
Regarding claim 9, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic does not appear to explicitly teach a valve arranged to be operated manually or being a one-way valve, said valve being located downstream of said first valve.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a check valve like the one of Johnson at the gas discharge 130 of Olin, for the purpose of ensuring that air won’t leak in at that location, diluting or contaminating the breath samples (Johnson: ¶ 0054).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olin-Causevic in view of US Patent Application Publication 2013/0345586 (“Fisher”).
Regarding claim 10, Olin-Causevic teaches all the features with respect to claim 1, as outlined above. Olin-Causevic further teaches a line for gas including a particle filter (Olin: Fig. 2, particle filter 125), but does not appear to explicitly teach a one-way valve in the line.
Fisher teaches an inspiratory one-way check valve arranged in a breath sample collection system (¶ 0181).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a check valve to the inspiratory limb of Olin, at the particle filter, to ensure that exhaled gas did not travel through this limb (Fisher: ¶ 0181).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olin-Causevic-Fisher in view of US Patent Application Publication 2014/0288454 (“Paz”).
Regarding claim 14, Olin-Causevic-Fisher teaches all the features with respect to claim 10, as outlined above. Olin-Causevic-Fisher does not appear to explicitly teach wherein the line for gas further includes a flow meter.
Paz teaches arranging a flow meter at a gas inlet (Fig. 4, flow meter 80, ¶ 0042).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a flow meter in the line for gas (through which inhalation air is obtained, i.e., the inspiratory limb of Olin), as in Paz, for the purpose of being able to compare data between different breath samples and different patients (Paz: ¶ 0042).

Response to Arguments
Applicant’s arguments filed 12/15/2021 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Applicant generally argues the importance of the phrase “the system is configured to be operated without requiring external air to be added to the reservoir.” However, the Office’s position is that this is a broad phrase which does not necessarily require or connote the structure or function that Applicant intends. E.g. in Olin, the system is configured to be operated as such simply by being configured to be able to turn on. Or, a breath sample may be obtained (e.g. only one exhalation/breath) without external air being added to the reservoir. It is not relevant that the flow of breath may be interrupted during inhalation if the focus is on a different period of time - the exhalation. ¶ 0090 of Olin explains that the reservoir supplies air to the impactor when no exhalation is taking place. I.e., it is not always supplying air. If it is not always supplying air, it is also not always receiving air.
Regarding Causevic, the Office is interpreting the push tube 21, not the sample tube 18, as the reservoir. Also, the pump is connected to the second end of the reservoir via the valve V3, much like how it is connected to the first end of the reservoir via the valve V2, which Applicant acknowledges (connection via a valve). As above, shuttling breath samples using ambient air does not conflict with the language “the system is configured to be operated without requiring external air to be added to the reservoir.” The system is operated, at one point in time, simply by turning it on. This does not require external air to be added to the reservoir. Further, ¶ 0111 of Causevic acknowledges that e.g. an inert gas such as N2 can be used to keep samples separate and direct them to desired destinations. N2 is not external air. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791